DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Regarding claim 6, lines 1-2, which read “…wherein the upper ring is further comprised of at least two tabs…” should read “…wherein the upper ring is further comprised of at least two upper ring tabs…” to distinguish from the “tabs” recited in lines 2 and 3 of claim 12. 
Regarding claim 12, lines 1-2, which read “…wherein the baffle is further comprised of tabs…” and line 3, which reads “…adapted to receive the tabs” should read “…wherein the baffle is further comprised of baffle tabs…” and “…adapted to receive the baffle tabs” to distinguish from the “at least two tabs” recited in line 2 of claim 6. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cote (US-20110126771-A1) (henceforth referred to as ‘771).
	Regarding claim 1, ‘771 discloses a bird feeder comprising:
	a seed tube (28) for holding bird feed;
	a seed tray (12) connected to the seed tube, the seed tray for receiving and dispensing the bird feed (page 2, [0039]), the seed tray further comprising at least one feed opening to dispense the bird feed (page 2, [0042]);
	a shroud (40) surrounding the seed tube to protect the seed tube; and,
	a cover (90) releasably secured to an upper end of the shroud, the cover to prevent objects from entering the seed tube (page 1, [0013]),
	wherein the shroud is moveable from a first position providing access to the at least one feed opening to a second position preventing access to the at least one feed opening (page 3, [0051]-[0053]).
	Regarding claim 2, ‘772 discloses a bird feeder further comprising a positioning mechanism (78) (page 3, [0051]-[0053]).
	Regarding claim 3, ‘772 discloses a bird feeder wherein the positioning mechanism is further comprised of a spring (78) surrounding a rod (36) (page 3, [0051]), the spring compressible between a spring cap (page 3, [0051], “…inwardly extending section of center tube 36…”) and a lip (bottom of rod 36; see figure 8) of the rod.
	Regarding claim 4, ‘772 discloses a bird feeder wherein the rod is further comprised of a flange  acting as a stop against the spring cap (page 3, [0051], ‘…includes a pair of stops to limit the movement of the shroud”).
	Regarding claim 5, ‘772 discloses a bird feeder further comprising an upper ring (page 1, [0017], “sealing member”).
	Regarding claim 9, ‘772 discloses a bird feeder wherein the seed tray is further comprised of holes (22) on an underside of the seed tray, the holes to increase water drainage (page 2, [0039]).
	Regarding claim 10, ‘772 discloses a bird feeder wherein the seed tray is further comprised of a connector (16) to connect to the sed tube (see figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Cote (US-20110126771-A1) (henceforth referred to as ‘771) in view of Cote (US-20070169705-A1) (henceforth referred to as ‘705).
Regarding claim 6, ‘771 does not disclose that the upper ring is further comprised of at least two tabs configured to be secured on the shroud. ‘705 teaches a bird feeder comprising and upper ring (12), wherein the upper ring is further comprised of at least two tabs (64) (see figures 1 and 3) to be secured on a shroud (page 2, [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘771 with the tabs as disclosed by ‘705 for the benefit of allowing selective attachment, thus easing cleaning, maintenance, or the replacement of parts. 
Regarding claim 7, ‘771 does not disclose that the cover is further comprised of at least two indentations and the upper ring is further comprised of at least two guides to direct the at least two indentations. ‘705 teaches a bird feeder wherein a cover (10) is further comprised of at least two indentations (30) and the upper ring is further comprised of at least two guides (42) to direct the at least two indentations (page 2, [0031]) (see figures 1 and 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘771 with the cover indentations and upper ring guides as disclosed by ‘705 for the benefit of “maintaining a [selectively] locked position” (‘705: page 2, [0031]-[0032]).
Regarding claim 8, ‘771 as modified above in view of ‘705 teaches a bird feeder wherein the upper ring is further comprised of locking tabs (54) in which to trap the at least two indentations (‘705: page 2, [0032]).

Claims 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Cote (US-20110126771-A1) (henceforth referred to as ‘771) in view of Cote (US-20020139311-A1) (henceforth referred to as ‘311).
Regarding claim 11, ‘771 does not disclose a bird feeder further comprising a baffle removably secured to the seed tray. ‘311 teaches a bird feeder comprising a baffle (32, 39) removably secured to a seed tray (40) (page 2, [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘771 with the baffle as disclosed by ‘311 for the benefit of directing the flow of seed to a desired location in the tray. 
Regarding claim 12, ‘771 as modified above in view of ‘311 teaches a bird feeder wherein the baffle is further comprised of tabs (‘311: 37) and wherein the seed tray is further comprised of openings (‘311: 43) adapted to receive the tabs (‘311: page 2, [0042]-[0043]; page 3, [0060]; see figures 9 and 12). 
Regarding claim 13, ‘771 does not teach a bird feeder wherein the connector is further comprised of two fingers terminating in undercut tabs. ‘311 teaches a bird feeder wherein the seed tray (40) is further comprised of a connector (32) to connect to the seed tube, wherein the connector is further comprised of two fingers (37) terminating in undercut tabs (43) (page 2, [0042]-[0043]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘771 with the connector fingers and tabs as disclosed by ‘311 for the benefit of allowing selective attachment, thus easing cleaning, maintenance, or the replacement of parts.
Regarding claim 14, ‘711 as modified above in view of ‘311 teaches a bird feeder wherein the baffle is further comprised of axial guides (‘311: 36) (‘311: page 2, [0042]-[0043]). 
Regarding claim 17, ‘711 does not disclose a bird feeder further comprised of a central shaft attached to the seed tray. ‘311 teaches a bird feeder wherein a central shaft (22) is attached to a seed tray. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘711 with the central shaft as disclosed by ‘311 for the benefit of increasing the stability of the connection to a center rod. 
Regarding claim 18, ‘711 as modified above in view of ‘311 teaches a bird feeder wherein the shaft is further comprised of a lower end (‘311: 138; page 3, [0054]) secured to a retention member of the seed tray (‘311: 24; page 2, [0046]) to allow the shaft to rotate independently from the seed tray (‘311: page , [0054]).
Regarding claim 19, ‘711 as modified above in view of ‘311 does not teach a bird feeder wherein the two fingers are further comprised of a reinforcing rib. ‘311 further teaches a bird feeder comprising guide ribs (51). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ‘711 in view of ‘311 with the guide ribs as disclosed by ‘311, such that the two fingers are comprised of a guide rib, for the benefit of aligning the two pieces desired to be fit together (‘311: page 2, [0043]). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Cote (US-20110126771-A1) (henceforth referred to as ‘771) in view of Cote (US-9526232-B2) (henceforth referred to as ‘232).
Regarding claim 15, ‘771 does not disclose a bird feeder further comprising an upper band secured to the seed tube. ‘232 teaches a bird feeder comprising an upper band (18; see figures 9 and 12) secured to a seed tube (column 3, lines 27-34). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by ’711 with the upper band secured to the seed tube as disclosed by ‘232 for the benefit of “[assisting] when pouring seeds into the seed container” (‘232: column 3, lines 27-34). 
Regarding claim 16, ‘771 as modified above in view of ‘232 teaches a bird feeder wherein the upper band is further comprised of a plurality of protrusions (‘232: 70; see figure 9) projecting outwardly from the seed tube to provide additional strength to an upper portion of the seed tube. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over anticipated by Cote (US-20110126771-A1) (henceforth referred to as ‘771) in view of Cote (US-20190313608-A1) (henceforth referred to as ‘608).
Regarding claim 20, ‘771 does not teach a bird feeder wherein the seed tray is further comprised of troughs, the troughs to redirect water away from the at least one feed opening. ‘608 teaches a bird feeder comprising a trough to redirect water away from at least one feed opening (page 1, [0016]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified that invention disclosed by ‘711 with the trough to redirect water away from at least one feed opening as disclosed by ‘608 for the benefit of “[minimizing] access of rain or other moisture to the interior of the feeder containing the seeds” (‘608: page 1, [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Cote: US-20030226514-A1; Puckett: US-20070227453-A1; Cote: US-20150296750-A1; Bruno: US-20190159432-A1; and Cote: US-20110083610-A1. 
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                 

/MONICA L BARLOW/Primary Examiner, Art Unit 3644